Citation Nr: 0424238	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  97-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for left carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1994, 
with unverified prior active duty. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.  
Thereafter, the veteran submitted a timely notice of 
disagreement, in May 1997, and a timely substantive appeal, 
in July 1997.  The veteran's substantive appeal included a 
reference to carpal tunnel syndrome of the left hand.

The Board notes that a February 1998 rating decision denied 
service connection for left carpal tunnel syndrome.  The 
veteran did not submit a notice of disagreement.  Thereafter, 
an October 2000 rating decision held that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for arthritis and carpal tunnel syndrome 
of the left hand.  

Despite the October 2000 rating decision, the Board finds 
that the issue of entitlement to service connection for left 
carpal tunnel syndrome is properly before it.  The veteran's 
Notice of Disagreement and substantive appeal with regard to 
the July 1997 rating decision were timely.  Further, in light 
of the fact that the veteran's substantive appeal addressed 
carpal tunnel syndrome of the left hand, the Board finds that 
the veteran's original claim was for service connection for a 
disability of the left hand and arm, to include arthritis or 
carpal tunnel syndrome.  As a result, the fact that she did 
not respond to the February 1998 denial of service connection 
for left carpal tunnel syndrome is without legal 
significance.  

The issues of entitlement to an increased evaluation for 
degenerative joint disease of the cervical spine and an 
extraschedular rating for right carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below; these 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's right carpal tunnel syndrome is manifested by 
complaints of pain and numbness with some slight limitation 
of motion, but not ankylosis of the right wrist; it does not 
result in disability consistent with more than mild 
incomplete paralysis of the median nerve. 

3.  The competent medical evidence shows that the veteran's 
left carpal tunnel syndrome began during active service.


CONCLUSIONS OF LAW

1.  Entitlement to a schedular evaluation in excess of 10 
percent for right carpal tunnel syndrome is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8515 (2003).

2.  Entitlement to service connection for left carpal tunnel 
syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed her claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for left carpal tunnel syndrome.  Therefore, no further 
development is needed with regard to this issue.  As to the 
claim for a higher schedular rating for right carpal tunnel 
syndrome, the Board finds that VA's duties to the appellant 
under the VCAA have been fulfilled with regard to this issue.  
(As noted above, the issues of an extraschedular rating for 
this disability and increased rating for degenerative joint 
disease of the cervical spine are addressed in the remand 
below.)  The Board concludes that discussions in the January 
1997 rating decision on appeal, the May 1997 statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
dated in April 2003 adequately informed her of the 
information and evidence needed to substantiate her claim for 
a higher scheduler rating for right carpal tunnel syndrome.  
The April 2003 SSOC and an October 2003 VCAA notice letter 
informed her of the VCAA's implementing regulations, 
including that VA would assist her in obtaining government or 
private medical or employment records, provided that she 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate her claim for a higher scheduler rating for 
right carpal tunnel syndrome and the avenues through which 
she might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the January 1997 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

As noted above, the April 2003 SSOC and the October 2003 duty 
to assist letter, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  The veteran has not identified any 
outstanding medical records or indicated that she was in the 
process of obtaining such records.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
the March 2004 duty to assist letter to the veteran, the RO 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in October 1997 and January 2003, VA 
conducted medical examinations with regard to the veteran's 
right carpal tunnel syndrome.  The Board finds that the 
relevant medical evidence of record, to include the reports 
of these examinations, contains sufficient detail to make a 
decision on this claim.  Thus, there is no duty to provide 
additional examination with regard to this issue.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of her claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  She has failed to identify any sources of 
additional outstanding evidence or indicate that she was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran maintains that the current 10 percent evaluation 
assigned for her right carpal tunnel syndrome does not 
adequately address the severity of that disability.  During a 
September 1997 hearing at the RO, she testified that her 
carpal tunnel syndrome causes numbness and difficulty 
driving, carrying things and cooking.  She said that she took 
muscle relaxers and had dropped things while working at her 
job providing care for an elderly man.  She also maintains 
that her current disability of the left arm and hand, either 
arthritis or carpal tunnel syndrome, began during service. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that she received 
a diagnosis and treatment for right carpal tunnel syndrome.  
In March 1992, the veteran complained of swelling in both 
hands and as a result was excused from doing push-ups.  In 
June 1993, she complained of swollen right and left hands for 
two days, along with tingling and inability to squeeze a 
towel.  On her March 19994 separation report of history, the 
veteran complained of unspecified swollen fingers, arm and 
hand.  The report of the separation medical examination 
provides that her upper extremities were normal on clinical 
evaluation and identifies no pertinent defects or diagnoses, 
including the earlier diagnosed right carpal tunnel syndrome.  

VA medical records include a diagnosis of bilateral carpal 
tunnel syndrome in November 1995 and show that the veteran 
underwent surgical release of the right and left carpal 
tunnels in August and November 1996, respectively.  

The report of an October 1997 VA examination provides that 
the veteran gave a history of surgery for carpal tunnel 
syndrome.  The treatment helped for about the first six 
months.  She reported that her fingers and hands stay tight 
and that it was difficult to grip.  She described pain along 
the dorsal radial side of the thumb and along the dorsal 
aspect of the middle finger.  The whole hand went to sleep, 
or numb, at night.  All fingers and thumb had a full arc of 
movement.  There was no swelling or inflammatory change about 
any of the joints of the hand.  The wrist palmar flexion was 
to 80 degrees and the dorsiflexion was to 45 degrees 
bilaterally.  There was no swelling about the carpal tunnel 
and the incisions appeared to be well healed.  Radiographic 
reports showed normal left hand and wrist joint.  The 
pertinent diagnosis was status-post carpal tunnel syndrome, 
bilateral; no signs of hand-finger arthritis at this time.  

VA treatment records dated in September 1998 indicate that 
the veteran complained of pain, stiffness and numbness of the 
right hand.  In 1999, she was provided instructions for 
Thera-Band Strips exercises.  She was given an 
Employment/School Document indicating that while at school 
she should wear bilateral wrist splints when writing or 
performing computer work.  She was to be given a 5 minute 
break with every 15 minutes of writing or typing.  

In a May 1998 statement, the veteran's ex-employer wrote that 
the veteran's carpal tunnel syndrome in her hands had 
prevented her from performing many of her job duties.

The report of an April 2000 EMG provides an assessment that 
the only documented abnormality was prolongation of mid palm 
(median vs. ulnar nerve); it is unclear if this was residual 
from the surgery or an early finding.  The clinician opined 
that, as the veteran's complaints were not all consistent 
with carpal tunnel syndrome, it could be from another cause.  

The report of a January 2003 VA examination provides that the 
claims file was not available and that an addendum would be 
made when it was available.  The examiner did have very 
extensive computerized treatment records which he reviewed.  
They showed that in 2000 and 2001, the veteran was seen by 
physical medicine and rehabilitation for hand pain.  

The veteran's history was primarily thenar eminence pain and 
a C5-6 lateral hand pain bilaterally, that involved the 
median nerve distribution.  The intensity of the veteran's 
pain was rarely even troublesome and never severe, but about 
once a week the pain became more prominent.  The veteran was 
not incapacitated, worked from 1995 to 1999 with the pain 
patterns noted above, and then had to stop work due to other 
physical problems.  She was right-hand dominant.  

There was no motor dysfunction in either upper extremity. The 
discomfort in her hands was in the distribution of the median 
nerve in the palm, thumb, forefinger, middle finger, and in 
the lateral edge of the thumb assembly and involving the 
thumb and the forefinger.  Dorsiflexion was to 70 degrees 
right and 65 degrees left, palmer flexion was to 80 degrees 
bilaterally, radial deviation was to 14 degrees bilaterally 
and ulnar deviation was to 22 degrees bilaterally.  The 
examiner summarized that the veteran's physical examination 
was only slightly limited in the right wrist and was entirely 
normal in the hands with subjective mild pain and no definite 
disability.  The examiner commented that the veteran 
apparently believed that the disability rating currently in 
effect for her right carpal tunnel syndrome was inadequate 
solely because she had a continuation of the symptoms.  The 
examiner noted that the examination did not reveal any 
significant disability or high-grade limitation of range of 
motion.  

The pertinent impression was probable degenerative joint 
disease at the C5-6 and C6-7 levels in the cervical spine; 
pain pattern, beginning in the neck, going down the into the 
shoulder, each arm and each forearm in a C5 and C6 
distribution pattern, subjective only, mild, non-disabling 
and with no motor deficit; status-post bilateral carpal 
tunnel release surgery, through the palm of each hand, in 
1996 with improvement for about 6 months, followed by what 
appeared by the current examination to have been a rather 
mild recurrence of symptoms with persistence for the last 6 
years; and the recurrence pattern was the median nerve, which 
did fit with the carpal tunnel compression syndromes, and C5 
and C6, which fit with a presumptive diagnosis of 
degenerative joint disease in the cervical spine. 

Physical examination of the hands and forearms revealed 
healed 6-cm scars in the vertical creases at the proximal end 
of the palm on each hand.  The scars had no keloid or 
evidence of breakdown or deep adhesions, and were very 
healthy.  The veteran had normal motor function in both 
thumbs and all fingers.  She had a limited grip of three over 
a normal of five, equal in each hand.  All of her symptoms, 
with the exception of cervical spine limitation of motion, 
were entirely subjective.  

In a February 2003 addendum, the same VA examiner observed 
that he had reviewed the veteran's claims file, set forth a 
review of the relevant medical history, and concluded that no 
additions to the January 2003 VA examination report were 
needed.  An addendum by another VA physician noted that the 
January 2003 VA examiner had reviewed the claims file and 
concluded that no other comments were needed and the 
impressions and diagnoses remained the same.  

Legal Analysis

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  
There is nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The veteran's carpal tunnel syndrome is evaluated as 
paralysis of the median nerve under Diagnostic Code 8515.  
Mild incomplete paralysis of the major median nerve warrants 
a 10 percent evaluation, moderate incomplete paralysis of the 
major median nerve warrants a 30 percent evaluation and 
severe incomplete paralysis of the major median nerve 
warrants a 50 percent evaluation.  38 C.F.R. § 4.124a 
provides that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, moderate degree. 
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1997).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
right carpal tunnel syndrome.  

In so finding, the Board recognizes the veteran's complaints 
of pain and numbness, as well as her employer's statement 
that the veteran's unspecified carpal tunnel syndrome 
prevented her from performing all of her job duties.  This 
evidence is probative, as lay testimony is competent as long 
as it remains centered upon matters within the knowledge and 
personal observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Board also recognizes that 
the VA examinations conducted in October 1997 and January 
2003 indicated that the veteran's right wrist had some slight 
limitation of motion but there is clearly no indication of 
ankylosis.  

Nevertheless, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
10 percent for the veteran's right carpal tunnel syndrome.  
The report of the October 1997 VA examination provides that 
there was no swelling or inflammatory change about any of the 
joints of the hand or about the carpal tunnel.  The report of 
an April 2000 EMG provides that the veteran's complaints were 
not all consistent with carpal tunnel syndrome, they could be 
from another cause.  

The report of the January 2003 VA examination noted that the 
intensity of the veteran's pain was rarely even troublesome 
and never severe, but about once a week the pain became more 
prominent.  There was no motor dysfunction in either upper 
extremity, and the veteran had no more than slight limitation 
of motion of the right wrist and was entirely normal in the 
hands with subjective mild pain and no definite disability.  
The examiner noted that the examination did not reveal any 
significant disability or high-grade limitation of range of 
motion.  The veteran had normal motor function in both thumbs 
and all fingers.  All of her symptoms, with the exception of 
cervical spine limitation of motion, were entirely 
subjective.

Moreover, the Board finds it significant that the January 
2003 VA examination impression indicated that the veteran's 
post-surgical recurrence of carpal tunnel syndrome was rather 
mild, and that the recurrence pattern of C5 and C6 did not 
fit with carpal tunnel syndrome but rather with degenerative 
joint disease in the cervical spine. 

The Board also finds that the veteran's right carpal tunnel 
syndrome does not warrant an evaluation in excess of 10 
percent even with consideration of sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The veteran's complaints, symptoms and pain are 
adequately addressed and contemplated by the 10 percent 
evaluation.  The competent medical evidence does not indicate 
that the veteran's right carpal tunnel syndrome more nearly 
approximates ankylosis or moderate paralysis.  

In this regard, the Board observes that during the January 
2003 VA examination, the veteran noted that her pain was 
rarely even troublesome and never severe.  Again, the 
examiner noted that there was no motor dysfunction in either 
upper extremity, that the veteran was only slightly limited 
in the right wrist and was entirely normal in the hands with 
subjective mild pain and no definite disability.  The 
examiner noted that the examination did not reveal any 
significant disability or high-grade limitation of range of 
motion.  The veteran had normal motor function in both thumbs 
and all fingers.  All of her symptoms, with the exception of 
cervical spine limitation of motion, were entirely 
subjective.  Examinations in recent years have shown no more 
than slight limitation of motion of the right wrist.  There 
is no objective evidence to support a finding that the 
veteran has pain or flare-ups of pain resulting in additional 
limitation of function of the right wrist or hand to a degree 
that would support a rating in excess of 10 percent under any 
of the applicable rating criteria, nor is there any medical 
evidence to show that the veteran has weakness, excess 
fatigability or incoordination that results in such increased 
functional limitation.  Thus, the Board finds that the 
veteran's current 10 percent evaluation appropriately 
addresses the veteran's functional impairment and a scheduler 
rating in excess of 10 percent, including consideration of 
sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for a schedular rating in excess of 10 percent for 
right carpal tunnel syndrome must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  (The question of 
whether the veteran is entitled to an extraschedular rating 
for his right carpal tunnel syndrome is addressed in the 
remand below.)

Service Connection

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the evidence supports entitlement to service connection 
for left carpal tunnel syndrome.  The Board finds it 
significant that her service medical records show that she 
complained of swelling in both hands and as a result was 
excused from doing push-ups; complained of swollen right and 
left hands for two days, along with tingling and inability to 
squeeze a towel; and at separation complained of swollen 
fingers, arm and hand.  Although the report of the separation 
medical examination is negative for left carpal tunnel 
syndrome, the evidentiary weight of this fact is lessened 
since the report is also negative for right carpal tunnel 
syndrome even though earlier service medical records include 
a diagnosis of that condition.  Finally, the fact that in 
November 1995 the veteran received a diagnosis of bilateral 
carpal tunnel syndrome shows continuity of symptomatology.


ORDER

Entitlement to an increased scheduler rating for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to service connection for left carpal tunnel 
syndrome is granted.


REMAND

A preliminary review of the record indicates that a remand is 
required for the issue of entitlement to an evaluation in 
excess of 10 percent for degenerative joint disease of the 
cervical spine.  Effective September 26, 2003, the entire 
section of the rating schedule that addresses disabilities of 
the spine was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  There is now a General Rating Formula for Diseases 
and Injuries of the Spine (for diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  The RO has not informed the veteran of these 
revisions, including the General Rating Formula.

In a May 1998 statement, the veteran's ex-employer wrote that 
the veteran's carpal tunnel syndrome in her hands had 
prevented her from performing many of her job duties.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

A thorough review of the claims folder in the present case 
indicates that, while the RO has provided the veteran and his 
representative with the extraschedular provisions of 38 
C.F.R. § 3.321(b)(1) in its May 1997 Statement of the Case, 
in light of the May 1998 statement from the veteran's ex-
employer, it should make a more specific finding as to 
whether the facts of this case meet the criteria for 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extraschedular rating.

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should provide the veteran 
notice of the most recent revisions of 
the criteria for rating disabilities of 
the spine, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

2.  The RO should ask the veteran to 
submit any evidence or information for 
the purpose of obtaining  evidence 
relevant to the question of whether his 
carpal tunnel syndrome results in 
interference with employment.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then consider whether a 
referral of the issue of entitlement to 
an extraschedular rating for the 
veteran's right carpal tunnel syndrome to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is warranted.

5  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for 
degenerative joint disease of the 
cervical spine and an extraschedular 
rating for right carpal tunnel syndrome.  
If any part of the decision is adverse to 
the veteran, she and her representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



